DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                          PAUL R. CONLEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-769


                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Charlotte County; Geoffrey H. Gentile, Judge.


PER CURIAM.

     Affirmed.

SILBERMAN, KELLY, and LaROSE, JJ., Concur.



Opinion subject to revision prior to official publication.